665 So. 2d 377 (1996)
Jawan KING, Appellant,
v.
STATE of Florida, Appellee.
No. 95-3254.
District Court of Appeal of Florida, Fourth District.
January 3, 1996.
Jawan King, Vernon, pro se appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Anne Carrion, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The record before us does not indicate whether appellant has sought administrative relief in his attempt to secure gain time credit from the department of corrections. We affirm the order under review without prejudice to appellant's ability to file a petition for writ of mandamus in the trial court after he exhausts his administrative remedies. See Barber v. State, 661 So. 2d 355 (Fla. 3d DCA 1995).
GLICKSTEIN, WARNER and GROSS, JJ., concur.